         Case 1:13-cv-09195-LAP Document 266
                                         264 Filed 10/06/20
                                                   10/05/20 Page 1 of 1




                                                                                                   Liviu Vogel, Member
                                                                                         T: 646.843.1909 | F: 646.843.1910
                                                                                                 lvogel@salonmarrow.com
                                                             October 5, 2020
VIA ECF                         Counsel’s request to file certain exhibits in redacted
                                for due to the inclusion of confidential financial and
The Honorable Loretta A. Preska personal identifying information (dkt. no. 264) is
United States District Court    granted. SO ORDERED.
Southern District of New York                                          10/6/2020
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

Re: Peterson, et al. v. Islamic Republic of Iran, et al., No. 13-cv-9195 (LAP)

Dear Judge Preska:

We are co-counsel to the Plaintiffs and write to request permission to file under seal Exhibits 84-
86 to the Reply Declaration of Liviu Vogel that was filed on October 2, 2020 in further support
of the Plaintiffs’ Motion for Summary Judgment and Preliminary Injunction and in opposition to
Motions of Bank Markazi and Clearstream Banking, S.A. (ECF No. 263). The subject exhibits
have been redacted in part and filed in redacted form on the ECF docket in this case at the
corresponding document numbers listed below:

EXHIBIT        ECF NO.
84             263-3
85             263-4
86             263-5

Consistent with Defendants’ redactions to 26 of the exhibits annexed to my August 12, 2020
declaration, Exhibits 84-86 have been redacted solely to withhold from publication third-party
financial information and personal identifying information that Defendants have designated
confidential pursuant to various protective orders entered in Peterson v. Islamic Republic of Iran,
S.D.N.Y Case No. 10-cv-4518 (copies of which were annexed to Plaintiffs’ August 28, 2020
sealing motion (ECF # 234)). Defendants contend that the personal identifying information is
potentially subject to foreign privacy laws.

Redacted and un-redacted copies of the above-listed exhibits will be submitted for Your Honor’s
review via an FTP link in an email to PreskaNYSDChambers@nysd.uscourts.gov.

                                                             Respectfully submitted,

                                                             /s/ Liviu Vogel

CC:    All counsel (via ECF)
            SALON MARROW DYCKMAN NEWMAN & BROUDY, LLC – 10 EAST 40TH STREET, NEW YORK, NEW YORK 10016
                                     T – 646-843-1909 F – 646-843-1910
